i          i      i                                                                  i   i     i




                                  MEMORANDUM OPINION

                                         No. 04-09-00583-CV

     Bonnie Fay HIGGINS, Individually, and as Legal Representative of the Estate of Harry D.
                  Higgins, Deceased, Dayanna Kay Higgins, and Harry Hodge,
                                         Appellants

                                                   v.

    Michael MILLER, Individually, and d/b/a Michael Miller Law Offices, Janet Jimenez, Jesus
     Medina, Consumers County Mutual Insurance Company, and State Farm Fire & Casualty,
                                         Appellees

                      From the 293rd Judicial District Court, Zavala County, Texas
                                  Trial Court No. 09-03-11948-ZCV
                             Honorable Cynthia L. Muniz, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 17, 2010

DISMISSED

           On December 11, 2009, appellants filed an unopposed motion to dismiss this appeal as it

relates to Michael Miller, Individually, and d/b/a Michael Miller Law Offices and as it relates to

State Farm Fire & Casualty. On January 26, 2010, appellants filed a joint motion to dismiss
                                                                                      04-09-00583-CV




requesting dismissal of the appeal as it relates to the remaining appellees. We grant the motions and

dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                          PER CURIAM




                                                 -2-